Exhibit 10.45

 

FIRST AMENDMENT TO THE CONFIDENTIAL LICENSE AGREEMENT FOR NINTENDO
GAMECUBE

 

THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement For Nintendo GameCube dated November 9, 2001, between Nintendo
of America Inc. (“Nintendo”) and Activision Publishing, Inc. (“Licensee”)
(“Agreement”).

 

RECITALS

 

The Agreement currently expires on November 8, 2004, and the parties now desire
to extend the Term of the Agreement as set forth below.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The Term of the Agreement is hereby
extended for an additionalthree (3) years. The Term of the Agreement shall now
expire on November 8, 2007.

 

2.                                       All other terms and conditions of the
Original Agreement shall remain in full force and effect. This First Amendment
may be signed in counterparts and by facsimile, which together shall constitute
one original First Amendment. This First Amendment shall be effective as of
November 9, 2004.

 

IN WITNESS WHEREOF, the parties have entered into this First Amendment.

 

 

NINTENDO:

LICENSEE:

 

 

Nintendo of America Inc.

Activision Publishing, Inc.

 

 

By:

 /s/ James R. Cannataro

 

By:

 /s/ Greg Deutsch

 

 

 

Name:

James R. Cannataro

 

Name:

GREG DEUTSCH

 

 

 

Its:

 EVP; Administration

 

Its:

 Director, Business & Legal Affairs

 

 

 

Date:

11/10/04

 

Date:

October 28, 2004

 

 

--------------------------------------------------------------------------------